Case: 14-10789   Date Filed: 04/07/2016   Page: 1 of 4


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 14-10789
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:13-cv-00812-WHA-WC



KEITH BRIAN CRUITT,

                                                          Plaintiff-Appellant,

                                 versus

STATE OF ALABAMA,
GOVERNOR OF ALABAMA,
ATTORNEY GENERAL, STATE OF ALABAMA,
COMMISSIONER, ALABAMA DEPARTMENT OF CORRECTIONS,
WARDEN, STATON CORRECTIONAL FACILITY, et al.,

                                                       Defendants-Appellees.

                      ________________________

              Appeal from the United States District Court
                  for the Middle District of Alabama
                    ________________________

                            (April 7, 2016)
              Case: 14-10789     Date Filed: 04/07/2016   Page: 2 of 4


Before TJOFLAT, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Keith Cruitt, an Alabama prisoner proceeding pro se, appeals the District

Court’s dismissal without prejudice of his self-styled “11th Hour Petition for a

Writ of Habeas Corpus” (“pleading”) after finding that Cruitt’s claims were more

properly characterized as claims of denial of access to the courts that should be

brought under 42 U.S.C. § 1983. On appeal, Cruitt argues that the seizure of his

legal and evidentiary documents by state officials was a violation of clearly

established constitutional rights; therefore, the District Court was authorized under

the All Writs Act and 28 U.S.C. § 2254 to “protect its jurisdiction” from the

actions taken by the Alabama Department of Corrections to hinder his attempts to

file a federal complaint.

      “Federal law opens two main avenues to relief on complaints related to

imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint

under the Civil Rights Act of 1871, . . . as amended, 42 U.S.C. § 1983.”

Muhammad v. Close, 540 U.S. 749, 750, 124 S. Ct. 1303, 1304, 158 L. Ed. 2d 32

(2004). Challenges to the validity of confinement or to its duration are within the

province of habeas corpus, while requests for relief relating to the circumstances of

confinement may be presented in a § 1983 action. Id. A claim alleging a denial of




                                          2
               Case: 14-10789     Date Filed: 04/07/2016     Page: 3 of 4


access to courts is cognizable under § 1983. Martin v. Wainwright, 526 F.2d 938,

939 (5th Cir. 1976).

      Federal courts have “an obligation to look behind the label of a [pleading]

filed by a pro se inmate and determine whether [it] is, in effect, cognizable under a

different remedial statutory framework.” See Gooden v. United States, 627 F.3d

846, 847 (11th Cir. 2010) (quotation marks and citation omitted). The Supreme

Court has noted that the purpose for looking beyond the label a pro se litigant

attaches to a [pleading] is “to avoid an unnecessary dismissal, to avoid

inappropriately stringent application of formal labeling requirements, or to create a

better correspondence between the substance of a pro se [pleading]’s claim and its

underlying legal basis.” Castro v. United States, 540 U.S. 375, 381-82, 124 S. Ct.

786, 791-92, 157 L. Ed. 2d 778 (2003) (citations omitted). We liberally construe

pro se briefs. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      Upon review of the record and the parties’ briefs, we vacate and remand for

further proceedings.

      As an initial matter, on appeal, Cruitt persists in asserting his claims should

proceed pursuant to the All Writs Act and § 2254; however, we construe a pro se

litigant’s briefs liberally. See Timson, 518 F.3d at 874. We must look beyond the

label a pro se litigant attached to his [pleading], and while Cruitt insists that his

claims are properly brought as a habeas action, he discusses the right of state


                                            3
               Case: 14-10789     Date Filed: 04/07/2016    Page: 4 of 4


prisoners to allege violations of constitutional rights in federal courts, and asserts

that the seizure of his documents was “a clear violation of federal rights.”

Accordingly, we construe this as an argument under § 1983, rather than under

§ 2254.

      The district court erred in dismissing Cruitt’s pleading as a § 2254 petition.

As the court found, the pleading appeared to raise an access-to-the-courts claim,

which is a cognizable claim under § 1983, and he did not challenge the facts of his

underlying conviction, which is required in a habeas petition. See Muhammad, 540

U.S. at 750, 124 S. Ct. at 1304. Therefore, the district court should have addressed

the pleading as a complaint alleging a § 1983 claim. See Gooden, 627 F.3d at 847.

Moreover, although the court dismissed the pleading without prejudice, it

potentially precluded Cruitt from seeking relief on some of his § 1983 claims based

on the statute of limitations. See Ala. Code § 6-2-38(l); Burton v. City of Belle

Glade, 178 F.3d 1175, 1188 (11th Cir. 1999). Accordingly, we vacate and remand

for further proceedings consistent with construing Cruitt’s pleadings as a § 1983

action.

      VACATED and REMANDED.




                                           4